Per Curiam;.
The question is, whether the defects in the summons were mere irregularities, or were so grave as to render the attempted service void. In Ley v. Pilger, 59 Neb. 561, it was held that the insertion of an erroneous date of return day is merely an irregularity, and does not render the process void. In Barker Co. v. Central West Investment Co., 75 Neb. 43, the summons was defective in form, both as to the date of the return day and the answer day. It was held that the summons was not void, merely irregular. Muchmore v. Guest, 2 Neb. (Unof.) 127. The fact thát erroneous dates were *740inserted for the return and answer days might have been taken advantage of by special appearance, but this not having been done, and judgment rendered, the judgment is not open to collateral attack. Gandy v. Jolly, 35 Neb. 711; Campbell Printing Press & Mfg. Co. v. Marder, Luse & Co., 50 Neb. 283; Jones v. Danforth, 71 Neb. 722,
Complaint is made that the venue was erroneously stated. The venue of the summons was laid in Lancaster county, but it was -directed to the sheriff of Grant county. This is in accordance with the statute. Rev. St. 1913, secs. 5653, 8549.
Affirmed.